Citation Nr: 0711087	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-27 955	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a fracture of the right fifth metacarpal.

2.  Entitlement to an initial rating higher than 40 percent 
for residuals of a right shoulder separation, from November 
17, 2000 to July 7, 2002.

3.  Entitlement to a rating higher than 50 percent for 
residuals of a right shoulder separation, from July 8, 2002 
onward.

4.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance of another person.

5.  Entitlement to an effective date earlier than July 3, 
2001 for the award of service connection for a depressive 
disorder and an anxiety disorder.

6.  Entitlement to an effective date earlier than July 20, 
2002, for the award of SMC on the basis of housebound status.
REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1970 
to August 1973.

The case comes to the Board of Veterans' Appeals (Board) from 
several rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.

When this case was previously before the Board, in June 2006, 
the Board denied two additional claims - for service 
connection for a heart condition and for compensation 
benefits under 38 U.S.C.A. § 1151 for a right elbow 
condition.  The Board remanded the remaining claims at issue 
for additional development and consideration.  And as the 
Board noted in that remand, the veteran's claims for higher 
ratings for residuals of a fracture of the right fifth 
metacarpal and for residuals of a right shoulder separation 
are appeals of the initial ratings assigned following the 
grant of service connection for these disabilities.  So the 
Board must consider these claims in this context - which 
includes determining whether his ratings should be "staged" 
to compensate him for times since the effective date of his 
award when the conditions may have been more severe than at 
other times during the course of his appeal.  Fenderson v. 
West, 12 Vet. App. 119, 126-27 (1999).  Concerning this, the 
Board again points out that separate ratings already have 
been assigned for the veteran's right shoulder disability for 
the two periods indicated - before and since July 8, 2002.  
Still though, unless and until expressly stated otherwise, he 
is presumed to be seeking the highest possible rating for 
this disability for all periods during the pendency of these 
claims.  So there remains a pending appeal on these issues.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

Regrettably, another remand is required in this case before 
deciding two of the claims - the ones concerning whether the 
veteran is entitled to a rating higher than 50 percent for 
his right shoulder disability, including since July 8, 2002, 
and whether he is entitled to an earlier effective date for 
SMC on the basis of housebound status.  As will be explained, 
a determination of the proper effective date for his erectile 
dysfunction with penile malformation is not an issue 
currently on appeal, but nonetheless should be decided for 
consistent results with his claim being remanded for an 
earlier effective date for SMC based on housebound status.  
So the issue of entitlement to an earlier effective date for 
the erectile dysfunction with penile malformation is referred 
to the RO for appropriate development and consideration.  The 
remand will be via the Appeals Management Center (AMC) 
in Washington, DC.  The Board will go ahead and adjudicate, 
to the extent possible, his other four claims.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for a fair disposition of 
his claims has been obtained.

2.  The veteran's right fifth metacarpal fracture has healed; 
he complains of pain, but there is no associated limitation 
of motion.

3.  From November 17, 2000 to July 7, 2002 the range of 
motion in the veteran's right shoulder was limited by pain to 
less than 25 degrees of abduction - tantamount to 
unfavorable ankylosis of the scapulohumeral articulation.



4.  The veteran is not blind; is not a patient in a nursing 
home; does not require the use of special prosthetic or 
orthopedic appliances; and is not bedridden.  He is able to 
dress, bathe, and feed himself; to attend to the wants of 
nature; and to protect himself from the hazards or dangers 
incident to his daily environment without care or assistance 
on a regular basis.

5.  The veteran's claim for service connection for a 
depressive disorder and an anxiety disorder was received on 
November 17, 2000.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable 
rating for residuals of the fracture of the right fifth 
metacarpal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5227, 5156, (2002), Diagnostic Codes 5227, 5156, 5230 
(2006).

2.  The criteria are met for a higher initial rating of 50 
percent for the residuals of the right shoulder separation, 
from November 17, 2000 to July 7, 2002.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5201, 5202, 5203 (2006).

3.  The criteria are not met for SMC based on the need for 
the regular aid and attendance of another person.  38 
U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 
3.351, 3.352 (2006).

4.  Resolving all reasonable doubt in the veteran's favor, 
the criteria are met for an earlier effective date of 
November 17, 2000, for the grant of service connection for a 
depressive disorder and an anxiety disorder.  38 U.S.C.A. §§ 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2006), and the implementing VA regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  To the extent possible, the notice must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of the notice are not prejudicial to the claimant.  
Id.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).



In this case, in a April 2001, August 2001, November 2003 and 
July 2006 letters, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claims on appeal, as well as what 
information and evidence he needed to submit, what 
information and evidence would be obtained by VA, and the 
need for him to advise VA of or submit any further evidence 
in his possession that pertains to his claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes his 
service medical records, private medical records, VA 
treatment and examination reports, lay statements, and 
statements from his representative.

With respect to the veteran's right 5th metacarpal and right 
shoulder claims, the Board notes that VCAA notice was sent 
concerning the underlying claim of service connection (since 
granted in the June 2001 rating decision at issue).  
And at that time the RO assigned a disability rating and 
effective date.  So as explained in Dingess, "[i]n cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated - it has been proven."  The Court further held 
in Dingess that when a claim has been proven, the purpose of 
section 5103(a) has been satisfied and notice under its 
provision is no longer applicable.  Because the veteran's 
claims pertaining to his right 5th metacarpal and right 
shoulder conditions have been granted, i.e., proven in 
showing these conditions relate back to his military service, 
and he was assigned initial disability ratings and effective 
dates for these conditions, section 5103(a) notice is no 
longer applicable.  Consequently, even if there was a notice 
error prior to the award of service connection and the 
assignment of a disability rating and an effective date, 
because the claim has already been proven and the purpose of 
section 5103(a) has been satisfied, that error was 
nonprejudicial.  Still, the Board observes that Dingess 
compliant notice was sent in July 2006 - as the Board had 
directed when remanding this case in June 2006.

Of equal or even greater significance, the Board is granting 
the veteran's claim for an earlier effective date for his 
depressive disorder and anxiety disorder - retroactive to 
November 17, 2000.  So this, too, makes any concerns over 
whether there was compliance with the VCAA inconsequential 
regarding that issue and, therefore, at most harmless error.  
See, e.g., Desbrow v. Principi, No. 02-352 (U.S. Vet. App. 
May 4, 2004); Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

For these reasons, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  As for the 
veteran's claim for SMC for aid and attendance, this claim is 
being denied so any question regarding the appropriate 
effective date is rendered moot.  Any error in the sequence 
of events or content of the VCAA notice is not shown to have 
any effect on the case or to cause injury to the veteran.  
Thus, any such error is harmless and does not prohibit 
consideration of his claims on the merits at this juncture.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).



Law and Analysis

I.  Claims for Higher Ratings

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2006).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider his claim in this context.  And this 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This 
case precedent applies to all claims at issue in this 
decision for higher ratings.  Compare and contrast this with 
the holding in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
- indicating that where, conversely, entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, the present level of 
disability is the primary concern.



Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or may be due to 
pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2006).

A.  An Initial Compensable Rating for Residuals of a Fracture 
of the Right Fifth Metacarpal

The veteran believes this disability is more severe than 
currently rated, at 0 percent (i.e., noncompensable).

The rating criteria for ankylosis and limitation of motion of 
the fingers were amended in July 2002, during the course of 
this appeal.  See 67 Fed. Reg. 48,784-48,787 (July 26, 2002).  
The changes were effective as of August 26, 2002.  
The veteran was provided information regarding the change in 
these regulations in the May 2004 Statement of the Case 
(SOC).  The Board will evaluate his claim under both the 
former and revised standards, but if more favorable the 
revised standards can only be applied prospectively from the 
effective date of the change.  Conversely, the former 
standards may be applied either before or since the change.  
See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOGCPREC 3-2000 (Apr. 10, 2000).



Prior to August 26, 2002 the rating criteria provided that a 
noncompensable rating was warranted for either favorable or 
unfavorable ankylosis of the little finger of the hand (for 
both the major and minor hand).  38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2002).  Extremely unfavorable ankylosis 
was rated as amputation under Diagnostic Code 5156.  38 
C.F.R. § 4.71a.  Amputation of the little finger on either 
the major or minor hand warranted a 10 percent rating if the 
amputation was without metacarpal resection at the proximal 
interphalangeal joint or proximal thereto.  Id.

Subsequent to August 26, 2002, the rating criteria for 
amputation did not change, but the rating criteria for 
ankylosis of the fingers did, and a rating based on 
limitation of motion of the fingers was added.  Under the new 
rating criteria, a 0 percent rating is still the maximum for 
either favorable or unfavorable ankylosis of the little 
finger of either hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5227 (2006).

In addition to ankylosis, the amended rating criteria 
instruct that disability of the finger is to be considered 
under the amputation codes, and whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the 
hand.  The same 10 percent rating is applicable for 
amputation of the little finger on either the major or minor 
hand if it is without metacarpal resection at the proximal 
interphalangeal joint or proximal thereto.  38 C.F.R. § 
4.71a, Diagnostic Code 5156 (2006).  Any limitation of motion 
in the little finger is rated at 0 percent, irrespective of 
whether this involves the major or minor hand.  38 C.F.R. § 
4.71a, Diagnostic Code 5230 (2006).

The veteran fractured his right fifth metacarpal in November 
1971.  During a May 2001 VA orthopedic examination to assess 
the severity of his residuals, he denied experiencing 
problems at the fracture site.  He was noted to be right hand 
dominant, and his history of ulnar nerve entrapment and 
shoulder problems were discussed.  Right hand examination 
indicated a deformity of the mid-shaft region of the right 
fifth metacarpal with no tenderness at the fracture site.  No 
range of motion impairment was indicated and his grip 
strength was 4/5 bilaterally.  His fracture was characterized 
as healed with no residual impairment.  X-rays confirmed this 
assessment.

The veteran had another VA orthopedic examination in 
September 2002.  He complained of increased swelling over the 
dorsum of his right hand and said he was having difficulty 
tying his shoes in the morning.  He stated that hand use was 
limited to signing things with a pen, on occasion.  On 
physical examination, he was able to fully straighten his 
digits.  His hand range of motion was described as 0 to 90 
degrees of metacarpal phalangeal joint flexion, 0 to 35 
degrees of metacarpal phalangeal joint hyperextension, 0 to 
100 degrees of proximal interphalangeal joint flexion, and 0 
to 80 degrees of distal interphalangeal joint flexion.  Grip 
strength was 4/5, generally in both hands, with 3.5 strength 
reported in the right index finger and thumb.  He was 
described as providing minimal effort during this testing.  
In summary, his hand was described as having an old fracture 
and, apart from a slight reduction in grip strength, was 
fully functional.  Other symptoms were attributed to shoulder 
and elbow problems, as opposed to his fifth metacarpal 
fracture.

In March 2004, the veteran had a third VA examination.  He 
complained of diffuse pain in his right hand.  He did not 
describe swelling, increase heat, redness, locking, or other 
problems.  He did not indicate taking medications and had no 
flare ups of symptoms.  The examiner noted there were no 
constitutional symptoms of bone disease.  On physical 
examination, the physician noted there were essentially no 
changes from the prior VA examination.  Full range of motion 
was indicated and grip strength was characterized as 3/5.  
The veteran could approximate his fingers to the palmar 
crease and could approximate his thumb to his fifth finger 
without difficulty.

A July 2004 outpatient note indicated full range of motion in 
all extremities.  This is not contradicted by other 
outpatient records.

The residuals of the veteran's right fifth metacarpal 
fracture have been evaluated for ankylosis and found 0-
percent disabling under Diagnostic Codes 5299-5227.  
(A hyphenated Diagnostic Code is used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.)  This 
rating was initially assigned in a June 2001 decision, and it 
is the maximum schedular rating available through Diagnostic 
Code 5227 under either the prior or amended version of this 
regulation.  Thus, a higher rating is not available under 
this diagnostic code.

The Board has also considered possibly assigning a higher 20 
percent rating under Diagnostic Code 5156, for amputation of 
the little finger, rated as analogous to unfavorable 
ankylosis if it is without metacarpal resection at the 
proximal interphalangeal joint or proximal thereto.  But the 
medical evidence on file does not show changes to the 
veteran's hand that could be considered tantamount to 
unfavorable ankylosis or amputation.  There is no evidence of 
problems with the bones or joints near the fracture site, 
including ankylosis or deformity of this finger.  Ankylosis 
means complete immobility of the joint in a fixed position, 
either favorable or unfavorable.  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992).  And the veteran has retained a large measure of 
range of motion in this digit - indeed, most times when 
tested normal range of motion or, if limited, only by a 
slight amount.  So DC 5156, either the prior or amended 
version, is of no benefit in obtaining a higher rating.

Under the amended regulations, Diagnostic Code 5230 provides 
for a noncompensable rating even where there is limitation of 
motion of the little finger.  The veteran's range of motion 
was tested in September 2002 and no abnormalities were noted.  
Those results were carried forward by incorporation in his 
March 2004 VA examination report.  So DC 5230 also is of no 
benefit to him.

The Board has considered, as well, whether DC 5125 for loss 
of use of the hand is applicable.  Under this Code, a 70 
percent rating is warranted for loss of use of the major 
hand.  However, although the veteran has some decreased grip 
strength in his right hand, at worst 3/5 (5/5 being normal), 
the March 2004 VA examination found that he was still able to 
test the thumb and fingers without difficulty.  Moreover, he 
has been able to comply with range of motion and strength 
testing during all his examinations.  Consequently, he 
clearly has not lost all functional use of this hand (or 
finger).  Indeed, even his decreased grip strength is best 
characterized as, at most, moderate - not completely 
nonexistent (i.e., 0/5).  See 38 C.F.R. §§ 4.2, 4.6.

The Board also has considered whether the veteran has 
additional functional impairment, above and beyond that 
objectively shown, due to such symptoms as pain/painful 
motion, premature/excess fatigability, weakened movement, 
incoordination, etc., including during times when his 
symptoms are at their worst ("flare-ups"), such as with 
prolonged or repetitive use of this finger.  See DeLuca, 
8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45.  In 
September 2002, he complained of difficulty tying his shoes, 
but he provided only minimal effort during the objective 
clinical testing, in turn making an assessment of any 
additional disability he might have due to pain and other 
factors difficult.  In any event, there are no grounds for a 
compensable rating based on limitation of motion due to any 
additional functional loss since he already has the maximum 
schedular rating for limitation of motion of the right 5th 
metacarpal.  In other words, even assuming for the sake of 
argument that he has some quantifiable limitation of motion 
in this finger, such as from pain or whatever, his rating is 
still noncompensable in the absence of unfavorable ankylosis 
or amputation - which, as mentioned, there is no evidence of 
either.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

On final point worth mentioning, because the veteran's 
symptoms have never met the requirements for a compensable 
rating at any time since the effective date of his award, his 
rating cannot be "staged."  See Fenderson, 12 Vet. App. at 
125-26.  And for the reasons and bases discussed, the 
preponderance of the evidence is against his claim, so the 
benefit-of-the-doubt doctrine does not apply.  
38 C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



B.  An Initial Rating Higher than 40 percent for Residuals of 
a Right Shoulder Separation, from November 17, 2000 to July 
7, 2002

The veteran's 40 percent rating for this disability was 
assigned under DC 5200 for intermediate ankylosis of the 
scapulohumeral articulation between favorable and 
unfavorable.  For a higher 50 percent rating under this code, 
which he received as of July 8, 2002, there must be 
unfavorable abduction limited to 25 degrees from his side.  
The 50 percent rating that he now has, as of July 8, 2002, is 
indeed the highest possible schedular rating under this code.  
So the determinative issue is whether he was also entitled to 
this higher 50 percent rating (the additional 10%) prior to 
July 8, 2002.  Records show that he was.

The veteran injured his right shoulder in September 1971 
while playing football.  It was dislocated and a reduction 
was performed to put it back into place.  He eventually 
underwent surgery to remove the distal end of the right 
clavicle to reduce symptoms involving his right 
acromioclavicular (AC) joint.

At his May 2001 VA examination, the veteran's pertinent 
medical history was discussed, including the injury in 
service and subsequent surgery.  On objective physical 
examination, he had some atrophy of the posterior shoulder 
girdle muscles, with decrease muscle strength testing, 
particularly with extension against resistance.  Active range 
of motion was 0 to 30 degrees of flexion, comfortably, and to 
80 degrees with increasing pain.  Passively, he had 0 to 30 
degrees range of motion, comfortably, and up to 90 degrees 
with increasing pain.  Adduction was described as actively 
from 0 to 20 degrees, with further adduction to 80 degrees 
with increasing pain.  Passive adduction was 0 to 30 degrees 
comfortably, and to 85 degrees with increasing pain.  
Internal rotation was 0 to 70 degrees at endpoint and 
external rotation was 0 to 45 degrees with pain at endpoint 
actively and passively.  X-rays showed mild degenerative 
changes in this shoulder, with distal amputation of the 
clavicle.  This was considered a major abnormality, but no 
acute fractures or dislocations were noted.

To compare, normal range of motion for the shoulder is from 0 
to 180 degrees of forward elevation (flexion), abduction from 
0 to 180 degrees, and external and internal rotation from 0 
to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Since the veteran only had active abduction/adduction to 20 
degrees before experiencing pain (and only slightly more 
range on passive motion testing), he meets the requirements 
for the maximum 50 percent rating under DC 5200, even prior 
to July 8, 2002, because his abduction before the onset of 
the pain was less than 25 degrees from his side.  The mere 
fact that he could continue to the 80-degrees mark with 
assistance on active abduction, even despite his pain, 
does not mean this would be the case under the DeLuca-type 
circumstances (e.g., with prolonged, repetitive use of this 
extremity) because it stands to reason that his pain 
effectively would increase in those situations to the point 
that it limited his range of motion to less than the 25-
degree cut off under DC 5200.  See, too, 38 C.F.R. §§ 4.40, 
4.45, and 4.59.

Outpatient records throughout the pendency of this claim 
indicate the veteran has been experiencing chronic pain in 
this shoulder and taking both anti-inflammatory medication 
and narcotics to treat his symptoms.  Indeed, an outpatient 
note from July 2001 indicates he was referred to a pain 
clinic for his symptoms.  An earlier VA orthopedic follow-up 
note from March 2000 states that he was experiencing chronic 
pain as a result of his shoulder problems and non-service 
connected elbow pain.  So there is no evidence contradicting 
the results of his May 2001 examination findings, at least in 
terms of the affect of his chronic pain on his range of 
motion - and, especially, abduction.

Since the veteran is receiving the highest possible rating of 
50 percent under DC 5200, even for the specific period at 
issue prior to July 8, 2002, the only way he can receive an 
even higher rating is on an extra-schedular basis or under 
another potentially applicable code.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  


As for whether the veteran is entitled to a rating higher 
than 50 percent on an 
extra-schedular basis (see 38 C.F.R. § 3.321(b)(1)), this 
aspect of this claim will be addressed in the remand.  And as 
for other potentially applicable diagnostic codes, since he 
is already receiving a higher 50 percent rating under DC 5200 
on the basis of his pain-limited abduction, he already 
exceeds the highest possible rating under DC 5201 of 40 
percent.  Furthermore, he cannot receive separate ratings 
under these two codes because this would violate VA's anti-
pyramiding regulation - 38 C.F.R. § 4.14, since both codes 
effectively rate his disability on the basis of limitation of 
motion.  See, too, Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

As for still other diagnostic codes, DCs 5202 and 5203 simply 
do not apply as there is no objective clinical indication of 
other impairment involving the humerus, such as nonunion 
(false flail joint) or loss of the head (flail shoulder) or 
dislocation of the clavicle - keeping in mind the veteran's 
surgery was to remove the distal end of his clavicle to 
reduce the symptoms referable to his AC joint.  
That procedure was not tantamount to a dislocated clavicle in 
the sense contemplated by DC 5203 - which, in any event, 
does not allow for a rating higher than 20 percent.  Again, 
he now has a 50 percent rating, so already higher than that.


II.  SMC Based on the Need for Regular Aid and Attendance of 
Another Person

To receive this benefit, the veteran must be helpless or so 
nearly helpless as to require the regular aid and attendance 
of another person.  38 C.F.R. § 3.351(b).  He will be 
considered in need of aid and attendance if he is:  (1) blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance under the 
criteria set for in 38 C.F.R. § 3.352(a).  
38 C.F.R. § 3.351(c).



Relevant considerations under 38 C.F.R. § 3.352(a) include:  
inability of the individual to dress or undress himself, or 
to keep himself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the individual from 
hazards or dangers incident to his or her daily environment.

Because the regulation provides that the "following" 
enumerated factors "will be accorded consideration," it is 
mandatory for VA to consider the enumerated factors within 
the regulation.  Second, because the regulation provides that 
"it is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made," the logical inference to be 
drawn from this language, although not explicitly stated, is 
that eligibility requires at least one of the enumerated 
factors be present.  Third, because the regulation provides 
that "the particular personal function which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole," the logical inference to be 
drawn from this language, again although not explicitly 
stated, is that the "particular personal function" refers to 
the enumerated factors.  See Turco v. Brown, 9 Vet. App. 222, 
224-5 (1996).

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
individual is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the individual is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

At the outset the Board notes that a rating decision in May 
2004 granted SMC at the housebound rate retroactively 
effective from July 20, 2002.  But that grant was not 
predicated on the veteran being "permanently housebound" due 
to his disabilities, instead because had a disability that 
was evaluated as 100-percent disabling, specifically 
depressive disorder and anxiety disorder, and additional 
disability independently evaluated as 60 percent or more, 
specifically residuals of a right shoulder dislocation and 
erectile dysfunction with deformity.  Also in that May 2004 
decision, the RO granted SMC under 38 U.S.C.A. § 1114, 
subsection (K) and 38 C.F.R. § 3.350(a) for loss of use of a 
creative organ with the same retroactive effective date of 
July 20, 2002.

The veteran, however, is not blind, bedridden, or a patient 
in a nursing home.  Rather he lives at home and, indeed, 
enjoys traveling.  VA outpatient records from April 2004 
indicate he enjoys observing deer in his yard and looked 
forward to getting outdoors for the summer weather.  
Outpatient records from October 2004 indicate he was engaged 
in carpentry and accidentally drove a nail into his hand.  
At his November 2006 VA psychiatric examination, he was 
described as having poor eye contact, but there was no 
indication that he was blind.  So, as is plainly shown from 
this evidence, he is not entitled to SMC for aid and 
attendance under 38 C.F.R. § 3.351(c)(1) or (2), or for being 
bedridden.

The veteran does not require assistance of another person to 
perform activities of daily living, such as feeding or 
dressing himself, keeping himself ordinarily clean and 
presentable or tending to the wants of nature, nor does he 
require care or assistance on a regular basis to protect him 
from the hazards or dangers incident to his daily 
environment.

By all accounts the veteran maintains a fairly active 
lifestyle, considering the severity of his service-connected 
disabilities.  A VA orthopedic follow up note from March 2000 
indicated he was able to remove his sweatshirt with his arms 
over his head.  At his September 2002 VA examination, he 
indicated that he mowed his lawn and cooked.  VA outpatient 
notes from April 2003 indicate his wife lives next door, but 
comes over to help with his problems (which were not defined 
well at that time and appear to be emotional/psychiatric, as 
opposed to dealing with daily needs).  November 2004 VA 
outpatient records indicate he was preparing a steak dinner.  
Records from December 2004 indicate he was taking a bus to a 
neighboring state to assist his brother during his brother's 
post-operative convalescence.  He then planned on celebrating 
the holidays back at home with his children.

At his most recent VA psychiatric examination in November 
2006, the veteran reported to the examiner that his wife and 
grown-up children help him organize prescriptions, cook and 
wash.  In addition, his hygiene was described as "limited."  
Based upon all his findings the examiner indicated the 
veteran's psychiatric prognosis was poor.  But he was able to 
manage his own benefits and there was no reference to him 
needing help getting dressed, eating or attending to the 
needs of nature.  So the evidence from that examination does 
not suggest that the criteria under 38 C.F.R. § 3.352(a) are 
met.

The veteran has maintained a relatively slight build for a 
67-inch frame, weighing 130.5 lbs. in April 2004 and about 
the same, 129 lbs., in April 2006.  So there is no suggestion 
of significant weight loss due to malnutrition.  
Indeed, these figures are consistent with his weight at the 
time of his enlistment into military service.  There also are 
no indications he needs protection from the hazards or 
dangers incident to his daily environment, other than 
occasional (versus constant) visits from his family.

Between his August 2002 and November 2006 VA psychiatric 
examinations, the veteran received Global Assessment of 
Functioning (GAF) scores ranging between 35 and 40.  A GAF 
score is a scaled rating reflecting the "psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996) [citing the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM IV), page 32].  A GAF score of 
31 to 40 indicates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant), or where there is major impairment in several 
areas such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  GAF scores are may 
be used in the evaluation of the veteran's psychiatric 
disability.  38 C.F.R. § 4.125 (2006).  But the assigned 
scores in this particular instance do not change his overall 
disability picture.  The mere fact that he has a 100 percent 
rating for his psychiatric disability is, itself, an 
acknowledgment of the severity of this condition - including 
in terms of it rendering him unemployable.  See 38 C.F.R. 
§ 4.130, Diagnostic Codes 9400-9434.  But this is not the 
same thing as saying he needs the constant aid and attendance 
of another person, even considering the additional impairment 
attributable to his right shoulder disability, erectile 
dysfunction with deformity, and right little finger fracture 
residuals because all of his service-connected disabilities 
have corresponding ratings to take in account the functional 
impairment they cause.  See 38 C.F.R. § 4.1 (generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability).

In support of his aid and attendance claim, the veteran has 
submitted lay statements from his daughters M.P. and W.P.  
M.P. states that she helps him with most areas of daily care.  
She says that she is certified to administer medication, but 
does not otherwise indicate what level of medical training 
this certification entails.  She then states that she is 
responsible for the veteran's transportation, housework, and 
that she brings him food each night.  She said she helps with 
any tasks that require the use of more than one arm.  She 
noted that she does his shopping, opens packages, and checks 
on him periodically.  With respect to his dressing, she said 
she has to help buttoning shirts and putting on boots, but 
acknowledges that he normally wears sweat-suit outfits and 
slip-on shoes.

W.P. adds that she has observed a steady decline in the 
veteran's health, and that she therefore also assists in his 
care.  She noted, as well, that the grandchildren help 
whenever they can.  She said his eating habits are poor, 
forgetting to eat if food is not delivered to him.  She also 
indicated she prepares his food and reiterated her sister's 
comments regarding dressing, cleaning, cooking, and shopping.  



As lay persons, the veteran's children are competent to 
provide evidence of their daily experiences involving him.  
See Savage v. Gober, 10 Vet. App. 488, 496 (1997) (lay 
persons are competent to provide evidence of observable 
events).  And the Board certainly has no reason to doubt 
their sincerity in providing these statements in support of 
his claim.  But that said, nothing on file shows they have 
the requisite knowledge, skill, experience, training, or 
education to render a probative opinion on to whether he 
needs the constant aid and attendance of another person; 
this, instead, is a medical determination.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  And while they are 
competent as laypeople to describe his symptomatology, their 
contentions cannot constitute competent medical evidence 
insofar as meeting the aid and attendance requirements.  
Moreover, the Board may take into account a family member's 
self-interest in assessing the weight to be accorded to a 
statement.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest may affect the credibility of testimony); 
cf. Pond v. West, 12 Vet. App. 341, 346 (1999).  The 
daughter's statements notwithstanding, the objective medical 
evidence as a whole, including the veteran's own statements 
at numerous VA outpatient visits and examinations, shows a 
level of activity appreciably greater than that described by 
his daughters in their lay statements.

There is no indication in the medical records on file, for 
example, that the veteran cannot eat, dress, bathe, attend to 
the wants of nature, or protect himself from hazards or 
dangers in his daily environment.  If his circumstances have 
changed such that he is no longer capable of making these 
accommodations for himself, then there needs to be some 
objective indication of this, that is, more than 
unsubstantiated lay opinion.

Viewing all the evidence of record, including the veteran's 
poor psychiatric prognosis, it cannot be said (at least as of 
yet) that the criteria for SMC for aid and attendance of 
another person are satisfied.  Rather, the evidence shows the 
veteran is capable of attending to his daily needs as 
addressed in 38 C.F.R. § 3.352(a).  Consequently, the claim 
must be denied because the preponderance of the evidence is 
unfavorable, meaning there is no reasonable doubt to resolve 
in the veteran's favor.  See 38 C.F.R. § 4.3; Alemany, 9 Vet. 
App. at 519 (1996).

III.  Earlier Effective Date for Service Connection of 
Depressive Disorder and Anxiety Disorder

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  If a claim of entitlement to service connection is 
not received within one year of separation from service, 
disability compensation may not be awarded prior to the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(b)(2).

The veteran did not file a claim for this disability within 
one year of his discharge from the military in August 1973.  
Rather, he did not file a claim until November 17, 2000.  
Following a June 2001 rating decision that denied 
service connection for general anxiety and depressive 
disorder, he expressed his disagreement.  In correspondence 
received on July 3, 2001, his representative asked for 
"reconsideration" of that June 2001 rating decision.  His 
representative expressed his discontent with that initial 
denial, noting "...the denial of service connection without the 
benefit of a psychiatric examination and medical opinion 
[was] improper."

Apart from the possibility that the RO construed the request 
for "reconsideration" to be a de novo claim instead of a 
notice of disagreement (NOD) with the June 2001 denial, the 
Board can find little evidence in support of establishing 
July 3, 2001 as the effective date of the veteran's claim.  
See 38 C.F.R. § 20.201 (2006).  The timing of the initial 
procedural developments in this case renders such a finding 
tenuous, at best.  The initial rating decision followed the 
initial claim by 7 months, and the second correspondence from 
the veteran followed that by less than one month.  There is 
express language of dissatisfaction in the July 3, 2001 
correspondence, so it is a timely notice of disagreement in 
response to the RO's June 2001 denial.

The Board can find no evidence of a prior claim, either 
informal or formal, so the November 17, 2000 claim is the 
appropriate effective date for service connection.  See 
38 C.F.R. §§ 3.151, 3.155 and 3.157.

While private outpatient records show psychiatric counseling 
as far back as December 1990, there is no indication the 
veteran actually filed a claim prior to November 17, 2000.  
As mentioned, disability compensation may not be awarded 
prior to the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  Here, 
the claim was clearly filed later than that treatment.

The veteran's initial November 17, 2000 claim remained 
pending until it was eventually granted in May 2003, so the 
grant of service connection must be made retroactive to that 
earlier date - especially when all reasonable doubt is 
resolved in his favor as to whether he had a depressive and 
anxiety disorder when initially filing his claim in November 
2000.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
at 519 (1996).


ORDER

The claim for an initial compensable rating for residuals of 
a fracture of the right fifth metacarpal is denied.

A higher 50 percent initial rating is granted for the 
residuals of the right shoulder separation, from November 17, 
2000 to July 7, 2002, subject to the laws and regulations 
governing the payment of VA compensation.



The claim for SMC based on the need for regular aid and 
attendance of another person is denied.

An earlier effective date of November 17, 2000, is granted 
for service connection for the depressive and anxiety 
disorder, subject to the laws and regulations governing the 
payment of VA compensation.


REMAND

Entitlement to a Rating Higher than 50 Percent for the 
Residuals of the Right Shoulder Dislocation - Before and 
Since July 8, 2002

Since the veteran has the highest possible schedular rating 
under DC 5200, the RO needs to determine whether he is 
entitled to additional compensation on an extra-schedular 
basis under the provisions of 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The governing 
norm in these types of exceptional cases is a showing there 
has been marked interference with his employment, meaning 
above and beyond that contemplated by his assigned schedular 
rating, or frequent periods of hospitalization as to render 
impractical application of the regular schedular standards.

There is additional evidence since the Board's prior, June 
2006, remand suggesting this disability is even more severe 
than presently rated.  But a medical examination is needed to 
assist in making this important determination, especially 
since the veteran was last examined for compensation purposes 
in March 2004, 3 years ago.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report 
was approximately two years old); see also Allday v. Brown, 7 
Vet. App. 517, 526 (1995); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).



The additional evidence obtained since the Board's prior 
remand includes a VA outpatient record from July 2004, 
indicating the veteran complained of worsening pain.  A more 
recent VA outpatient report from October 2006 included 
discussion of decreased strength and range of motion.  This 
report also indicated notable atrophy to the bicep, tricep, 
and pronator muscle groups of the right arm.  While some 
atrophy of the shoulder girdle was noted in prior exams, it 
was not indicated to have progressed to these muscle groups 
and this appears to represent an increase in the severity of 
the veteran's right arm disability.  It is unclear, however, 
whether these problems are attributable to his service-
connected right shoulder condition or, instead, to other non-
service-related factors such as his elbow neuritis.  
Consequently, a medical opinion is needed to assist in making 
this important determination insofar as the extent of his 
symptoms that are part and parcel of his service-connected 
disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).

If the examiner is unable to distinguish the extent of the 
symptoms that are attributable to the service-connected right 
shoulder disability, from those caused by unrelated factors, 
then VA adjudicators effectively must presume that all 
symptoms are part and parcel of the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  If, however, this distinction can be made, then only 
symptoms stemming from the service-connected right shoulder 
disability warrant consideration in assigning an even higher 
rating.



Earlier Effective Date for SMC Based on Housebound Status

The effective date of an award of housebound benefits shall 
be the date of receipt of claim or the date entitlement 
arose, except as provided in 38 C.F.R. § 3.400(o)(2).  
However, when an award of compensation based on an original 
claim or reopened claim is effective for a period prior to 
the date of receipt of the claim, any additional compensation 
payable by reason of need for housebound status shall also be 
awarded for any part of the award's retroactive period for 
which entitlement to the additional benefit is established.  
38 C.F.R. § 3.401(a) (2006).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant or the duly authorized representative may be 
considered an informal claim.  An informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2006).  
The U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that 38 C.F.R. § 3.155(a) does not deal 
with or authorize oral informal claims.  Rodriguez v. West, 
189 F.3d 1351, 1353-4 (1999).  The Federal Circuit stated 
that 38 C.F.R. § 3.1(p) defines "claim", informal as well as 
formal, as a "communication in writing" and when 38 C.F.R. § 
3.155(a) refers to "an informal claim", it necessarily 
incorporates the definition of that term in 38 C.F.R. § 
3.1(p) as a "communication in writing".

SMC is payable if a veteran has a service-connected 
disability rated as totally (i.e., 100 percent) disabling and 
has additional service-connected disability or disabilities 
independently ratable at 60 percent or more which are 
separate and distinct from the 100 percent service-connected 
disability and involve different anatomical segments or 
bodily systems.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. 
§ 3.350(i)(1) (2006).



In this particular case at hand, the veteran's SMC for 
housebound status was awarded under 38 C.F.R. § 3.350(i)(1) 
(2006).  So the earliest date he would be entitled to this 
benefit is the date when he was rated as 100-percent disabled 
for one service-connected condition (which, here, is his 
depressive disorder and anxiety disorder) and 60 percent or 
more disabled for other service-connected conditions (his 
right shoulder disability, erectile dysfunction with 
deformity, and right fifth metacarpal fracture residuals).

Looking first to the veteran's service-connected disabilities 
that make up the 60 percent rating, the Board notes that his 
right shoulder disability has been rated at 50 percent (as a 
result of this decision) effectively since November 17, 2000, 
and his erectile dysfunction with penile malformation has 
been rated at 20 percent since July 20, 2002.  That July 20, 
2002 date was the informal date of claim as determined by the 
RO, based on the RO's reported observation of a medical 
record indicating the veteran's intent to apply.  His formal 
claim was filed in correspondence received on September 18, 
2002 - so it was within one year of the informal claim as 
required by 38 C.F.R. § 3.155.  However, a thorough review of 
the claims file does not yield a medical record pertaining to 
a potential claim and dated on July 20, 2002.  A record dated 
June 20, 2002 does include a notation of the veteran's 
request for a letter from medical personnel "stating that his 
impotence is likely from a combination of his medications and 
depression...."  It appears likely that this record may be the 
one referenced in the May 2004 rating decision as the "July 
20, 2002" date for an informal claim for both the veteran's 
erectile dysfunction and SMC for housebound status.

Regardless of whether a transcription error occurred (listing 
July 20, 2002 as the date of receipt of the informal claim 
instead of June 20, 2002), establishment of June 20, 2002 as 
the date of informal claim for erectile dysfunction with 
penile malformation is significant in its effect on the SMC 
for housebound status earlier effective date claim on appeal.  
See 38 C.F.R. § 3.350(i)(1).  In fact, the effective date for 
the SMC claim hinges on the effective date for the erectile 
dysfunction claim.  Because the effective date for the 
erectile dysfunction claim is the precursor 


to the establishment of SMC for housebound benefits, it is 
clearly inextricably intertwined with this issue.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).  See, too, Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  Because adjudication, 
and a potential allowance, of the earlier effective date for 
SMC for housebound status claim could create a legal 
absurdity with respect to the inconsistent adjudication of 
the erectile dysfunction claim, both matters should be 
addressed by the RO in a concurrent decision.

The record also indicates the veteran continues to receive 
relevant outpatient treatment at VA facilities.  These 
additional records should be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2).  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Obtain the names and addresses of all 
medical care providers who have evaluated 
and treated the veteran for his right 
shoulder and/or erectile dysfunction 
disorders since November 2006.  With his 
authorization, obtain these records.

2.  Schedule the veteran for a VA 
examination to obtain a medical opinion 
concerning the severity of his service-
connected right shoulder disability, 
including insofar as whether this 
condition causes marked interference with 
his employment - meaning above and beyond 
that contemplated by the 50 percent 
schedular rating for this disability (and 
irrespective of his totally disabling, 
100 percent rated, psychiatric disorder).  
The examiner should also indicate whether 
the veteran has to be frequently 
hospitalized on account of his right 
shoulder disability or whether, instead, 
the majority of his evaluation and 
treatment is on an outpatient 
(as opposed to inpatient) basis.  To 
facilitate making these important 
determinations, have the examiner review 
the claims file for the veteran's 
pertinent medical history, including a 
copy of this remand.  All necessary 
diagnostic testing and evaluation should 
be performed.

After evaluating the orthopedic, muscular, 
and neurological status of the veteran's 
right upper extremity, the examiner is 
asked to articulate to what extent the 
veteran's symptoms are attributable to his 
service-connected right shoulder 
dislocation residuals, as opposed to a 
non-service-connected condition such as 
his 
post-operative elbow neuritis.  If the 
examiner is unable to distinguish the 
symptoms that are attributable to the 
service-connected right shoulder 
disability from those that are not, then 
this should be expressly stated.

3.  Then readjudicate the claims for a 
rating higher than 50 percent for the 
right shoulder disability (for the 
periods both before and since July 8, 
2002) and for an effective date earlier 
than July 20, 2002, for SMC on the basis 
of housebound status.  With respect to the 
claim for an even higher rating for the 
right shoulder disability, keep in mind 
the veteran now has the highest possible 
schedular rating for this disability under 
DC 5200, of 50 percent, for both before 
and since July 8, 2002, so consider 
whether he is entitled to an even higher 
rating on an extra-schedular basis under 
the provisions of 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

Determine whether the veteran is entitled 
to an earlier effective date for his 
erectile dysfunction with penile 
deformity.  Then, based on the result of 
that threshold determination, decide 
whether that "inextricably intertwined" 
issue in turn affects the outcome of his 
claim for an earlier effective date for 
the award of SMC based on housebound 
status.

4.  If benefits are not granted to his 
satisfaction, send the veteran and his 
attorney a supplemental statement of the 
case addressing these issues and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


